Citation Nr: 0322309	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  96-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
laminectomy for left disc herniation L4-5 level, currently 
rated 40 percent disabling.   

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and June 1999 rating 
decisions by the Department of Veterans Affairs (VA) 
Huntington, West Virginia Regional Office (RO).  This case 
was previously before the Board in July 1997 and July 2002 
when it was remanded for additional development.

In December 2002 the veteran and his spouse appeared for a 
video conference hearing before the undersigned Acting 
Veterans Law Judge, (formerly referred to as a Member of the 
Board).  A complete transcript of the hearing has been 
associated with the veteran's claims file.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) during the pendency of this appeal.  
In addition, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

With regard to the veteran's claim for a TDIU, the Board 
notes that while the veteran has been informed of the VCAA 
and its implementing regulations, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.  Action by the RO is needed to satisfy those 
requirements.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003). 

Furthermore, while the veteran has been examined by VA on a 
number of occasions in connection with his service-connected 
low back disorder, there is no opinion of record that 
addresses the sole impact of this disorder on his ability to 
obtain and retain substantially gainful employment.  In 
adjudicating a total rating claim the Board may not reject 
the veteran's claim without producing evidence as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
will produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538 and Obert v. Brown, 6 Vet. 
App. 532 (1993).  Hence, the RO should obtain medical opinion 
as to whether the veteran's service-connected low back 
disorder renders him unable to obtain or retain substantially 
gainful employment.  

With regard to the veteran's service-connected low back 
disability, in a July 1997 remand, the Board requested that 
the veteran be examined by VA to determine the nature and 
severity of both the orthopedic and neurological 
manifestations of his service-connected low back disability.  
It was particularly noted that past examination reports had 
failed to adequately portray functional loss due to pain, 
weakened movement, excess fatigability, or incoordination.  

Although the veteran was thereafter afforded comprehensive VA 
examinations, most recently in February 2002, the diagnostic 
criteria pertaining to the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2002).  The revised Diagnostic Code now 
provides for evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all of the disabilities, whichever 
method results in the higher evaluation.  The revised 
regulation defines incapacitating episode as a period of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000). 

The veteran has not been notified of the change or given the 
opportunity to provide evidence or argument specific to the 
new criteria, nor has the RO had opportunity to consider the 
veteran's claim in light of the revised diagnostic code.  
Thus, to avoid potential prejudice to the veteran, remand for 
RO consideration is appropriate.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, new VA orthopedic and neurological 
examinations should be ordered.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 
38 C.F.R. § 3.655 (2002).

Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claims for an increased rating for status 
post laminectomy for left disc herniation 
L4-5 level and entitlement to a TDIU, any 
evidence and information that he should 
provide, and the assistance that the RO 
will provide in obtaining evidence and 
information on his behalf.  He should 
also be informed that any evidence and 
information provided in response to the 
letter must be received within one year 
of the date of the RO's letter.

2.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include obtaining any 
treatment records, including those from 
the Beckley, West Virginia VA Medical 
Center, and ordering the examinations 
below.

3.  When the above development has been 
completed, the RO should arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations by physicians 
with appropriate expertise to determine 
the nature and extent of impairment of 
the veteran's service-connected low back 
disability.  The claims file must be 
provided to the examiners and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

a.  The orthopedic examiner should 
describe the current state of the 
veteran's lumbosacral spine, including 
the presence or absence of ankylosis and, 
if present, the degree thereof and 
whether it is at a favorable or 
unfavorable angle.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and to assess the extent of any 
pain.  Test of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flareups (if the veteran describes 
flareups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flareups.  If this is not 
possible, the examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability, 
without regard to age or the impact of 
any nonservice-connected disability, on 
the veteran's ability to obtain or retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

b.  The neurological examiner should 
specifically identify any evidence of 
neuropathy due to the service-connected 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  In addition, the 
examiner should quantify the number of 
weeks of incapacitating episodes (a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability, 
without regard to age or the impact of 
any nonservice-connected disability, on 
the veteran's ability to obtain or retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions have been conducted and 
completed in full.  Then the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 40 percent for the 
low back disability and entitlement to a 
TDIU.  In adjudicating the low back 
issue, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to include 
consideration of both the former and the 
revised criteria for evaluating 
intervertebral disc syndrome.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case.  
That supplemental statement of the case should include a 
recitation of the recent regulatory amendments pertinent to 
the evaluation of intervertebral disc syndrome.  The veteran 
and his representative should be given the appropriate period 
of time to respond to the supplemental statement of the case.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is required.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

__________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


